Citation Nr: 0636456	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  00-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran service connection for 
a back disability.  The veteran perfected a timely appeal of 
this decision to the Board.

In March 2003, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.

This matter was previously before the Board in August 2003 
and April 2005, and was both times remanded for further 
development.


FINDING OF FACT

The veteran currently suffers a back disability that was 
aggravated by his period of service.


CONCLUSION OF LAW

A back condition was aggravated by in-service injury or 
disease. 38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

The veteran argues that he is entitled to service connection 
for a back disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In the instant case, the veteran's entrance examination noted 
that the veteran suffered an acute lumbar sprain in 1966.  
The veteran, in describing his pre-service medical history on 
entrance examination, stated that his back injury had 
hampered his activity for two years, but had not for the past 
year.  The veteran's service medical records are positive for 
treatment of chronic lumbosacral strain at several points 
during service.  On examination in service, the veteran was 
noted to have had an old compression fracture of the back.

In accordance with the Board's April 2005 remand, the veteran 
was afforded a VA spine examination in February 2006 to 
determine the nature and etiology of any back condition.  On 
examination, the veteran's range of back motion was noted to 
be limited, and the veteran was diagnosed as having chronic 
low back pain.  The examiner stated the opinion that the 
veteran's back condition was at least as likely as not 
related to his service.  Specifically, the examiner opined 
that the veteran's service had aggravated a pre-existing back 
condition.  In support of his opinion, the examiner explained 
that the veteran admitted to having back problems prior to 
military service but was approved for enlistment, and that 
there were several notes regarding his back condition during 
his period of service.

In light of the above evidence, and affording the veteran the 
benefit of the doubt, the Board finds that the evidence 
supports the veteran's claim of service connection for a back 
disability, or is in relative equipoise.  Accordingly, 
service connection is warranted.


ORDER

Entitlement to service connection for a back disability is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


